Case 9:19-bk-11573-MB         Doc 538 Filed 11/21/19 Entered 11/21/19 14:47:29                    Desc
                               Main Document     Page 1 of 2



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com                                           FILED & ENTERED
 3 SONIA SINGH (State Bar No. 311080)
   ssingh@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP                                     NOV 21 2019
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006                                   CLERK U.S. BANKRUPTCY COURT
   Telephone: (310) 277-0077                                            Central District of California
                                                                        BY handy      DEPUTY CLERK
 6 Facsimile: (310) 277-5735

 7 Proposed Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 8
                           UNITED STATES BANKRUPTCY COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                     NORTHERN DIVISION
11
   In re                                        Case No. 9:19-bk-11573-MB
12
   HVI CAT CANYON, INC.,                        Chapter 11
13
                 Debtor.                        ORDER GRANTING TRUSTEE’S
14                                              MOTION FOR ORDER EXTENDING
                                                THE TIME WITHIN WHICH TO
15                                              ASSUME OR REJECT ANY AND ALL
                                                UNEXPIRED LEASES OF
16                                              NONRESIDENTIAL REAL PROPERTY
                                                (Docket No. 502)
17
                                                Date:    November 21, 2019
18                                              Time:    2:30 p.m.
                                                Place: Courtroom 201
19                                                       1415 State Street
                                                         Santa Barbara, California
20

21
              On November 21, 2019 at 2:30 p.m., the Court heard and considered the Motion for Order
22
     Extending the Time Within Which to Assume or Reject Any and All Unexpired Leases of
23
     Nonresidential Real Property (Docket No. 502) (the “Motion”) filed by Michael A. McConnell, the
24
     Chapter 11 trustee (the “Trustee”) for the estate of HVI Cat Canyon, Inc. (the “Debtor”), the
25
     Honorable Martin R. Barash, United States Bankruptcy Judge, presiding. The Court having heard
26
     and considered the Motion and all papers filed in support thereof, having found that notice of the
27
     Motion was adequate and proper, and good cause appearing,
28

     1566346.1 26932                                  1
Case 9:19-bk-11573-MB            Doc 538 Filed 11/21/19 Entered 11/21/19 14:47:29              Desc
                                  Main Document     Page 2 of 2



 1            IT IS ORDERED THAT:

 2            1.       The Motion is granted in its entirety.

 3            2.       The time period for the Trustee within which to assume or reject any and all

 4 unexpired leases of nonresidential real property is extended through and including February 20,

 5 2020.

 6                                                    ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
      Date: November 21, 2019
24

25

26
27

28

     1566346.1 26932                                        2
